DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
The amendment filed 7/28/2022 has been entered.  Claims 2, 16-20, and 26 have been canceled.  New claim 27 has been added.  Claims 1, 3-15, 21-25 and 27 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 recites the limitation “wherein the plurality of core/shell quantum dots is configured to emit a luminescent signal at a second wavelength in response to illumination by light having a first wavelength only after the bed of fibers and resin matrix are exposed to the threshold amount of UV radiation”, however, given that the claim does not limit the first wavelength to any particular wavelength, or range thereof, and that the outer shell of the quantum dots as disclosed in the instant disclosure may be formed from luminescent material such that the outer shell also emits a luminescent signal at a second wavelength in response to illumination by light having a first wavelength, the claimed limitation is only supported by the original disclosure at the time of filing when the claimed luminescent signal corresponds to the luminescent signal emitted by the (inner) core of the core/shell quantum dots, with the outer shell blocking light of the first wavelength from reaching the inner core as discussed throughout the instant specification, and/or wherein the claimed core/shell quantum dots are non-luminescent by light of the first wavelength when the outer shell is intact.
Election/Restrictions
Claims 7-15 and 21-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 3-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/15/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-15 and 21-25 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed 7/28/2022 with respect to the prepreg composition of instant claim 7 are persuasive, and as noted by the Applicant, instant claim 7 has been amended to incorporate a distinguishing limitation from claim 8 which was previously indicated as allowable over the prior art.  Specifically, the prior art does not teach or fairly suggest that the core/shell quantum dots are configured such that the inner core emits a luminescent signal when excited by light and the outer shell blocks light from reaching the inner core when the outer shell is intact, and that exposure of the bed of fibers and resin matrix to the threshold amount of UV radiation, e.g. sufficient to render the prepreg composition unsuitable for fabricating composite structures, results in emission of the luminescent signal when the plurality of core/shell quantum dots is illuminated.  Further, given that the method of manufacturing a prepreg composition as recited in instant claim 1 also includes all of the features of the allowable prepreg composition as recited in instant claim 7, rejoined method claim 1 as well as dependent claims 3-6, dependent thereon, are also allowable over the prior art for the same reasons.
A telephone call was made to Applicant’s Attorney on 9/9/2022 to discuss a possible Examiner’s amendment with respect to rejected claim 27, however, the Attorney could not be reached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 19, 2022